Citation Nr: 1733970	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-03 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1973 to December 1974 including service in Thailand.  The Veteran died in March 2001, and the Appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin. 

In March 2015, the Board promulgated a decision denying service connection for the cause of the Veteran's death.  The Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2016 memorandum decision, the Court vacated the Board's March 2015 decision and remanded the case for further proceedings consistent with the memorandum decision.


FINDINGS OF FACT

1.  The record reflects it is at least as likely as not the Veteran was exposed to herbicide agents while on active duty in Thailand.

2.  The record reflects ischemic heart disease materially contributed to the Veteran's death, which is a disability presumptively associated with exposure to herbicide agents.





CONCLUSION OF LAW

The criteria for a grant of service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016); VA Adjudication Procedure Manual, M21.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312 (c)(1).

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran died in March 2001.  His death certificate lists the immediate cause of death as sepsis due to intra-abdominal hemorrhaging following surgery to remove a bowel obstruction.  A circulation defect and multiple heart valve replacement surgeries were also listed as contributing causes.  No other underlying causes were noted on the death certificate.  In addition, his autopsy showed a history of thrombotic thrombocytopenic purpura (TTP), end stage renal disease (on hemodialysis), a history of endocarditis, previous aortic and mitral valve replacements, chronic pancreatitis, and bowel obstruction, status post ileectomy.  

The Veteran was not service connected for any disability at the time of his death, and no competent medical evidence is of record which suggests other causes of death.  Therefore, the evidence would need to show that one of the conditions listed in the death certificate and/or autopsy report was incurred in or otherwise the result of the Veteran's active service for service connection to be established for his cause of death.  

The Appellant does not contend, and service treatment records do not reflect an onset or manifestation of any of the conditions identified on the Veteran's death certificate during service or within a year of separation.  Thus, service connection is not warranted on a direct basis.  Instead, the Appellant contends that the Veteran's death was due to exposure to herbicide agents while on active duty in Thailand, and provided details thereof.  

The record confirms the Veteran had active service in Thailand.  Further, the provisions of 38 C.F.R. § 3.309(e) provide that if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases including ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.  Moreover, the Board has previously acknowledged that the Veteran's aortic and mitral valve replacements were considered as ischemic heart disease for VA purposes.

VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Similarly, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).  However, in this case, the record does not reflect the Veteran had active service in Vietnam or Korea.

Although there is no presumption of herbicide exposure for any military service in Thailand, VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases where herbicide may have been sprayed.  See VBA Manual M21-1, IV.ii.1.H.5 (M21-1).  VA has identified specific military occupational specialties including: security policeman, security patrol dog handler and member of a security police squadron, whose daily duties required spending extended periods of time on or near the base perimeter where herbicides were likely used.  

VA has not extended the same special consideration to all service members who had contact with an air base perimeter.  Those with periodic or occasional contact with the perimeter, but whose duty stations were not located there, are not entitled to special consideration.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (service near the base perimeter may be shown by evidence of daily work duties, performance evaluation reports or other credible evidence).  Thus, the evidence must show that the Veteran's duties placed him on or near the base perimeter for a significant period of time.

In the March 2015 decision, the Board found that the Veteran's duties while in Thailand did not routinely place him on or near the base perimeter where he would have been directly exposed to tactical herbicides.  However, the Court determined in its October 2016 memorandum decision that the Board provided inadequate reasons and bases in support of that finding.  The Court found the Board did not adequately address the Appellant's specific assertion that the Veteran worked the perimeter of his base in Thailand.  The Board is bound by the directives of the Court's October 2016 memorandum decision in this case.  See Browder v. Brown, 5 Vet. App. 268 (1993); Chisem v. Brown, 8 Vet. App. 374, 375 (1995).

The Board further notes that caselaw has emphasized that VA must fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board also notes that the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  In light of the above, the evidence, including the Appellant's lay assertion that the Veteran's duties placed him on or near the base perimeter in Thailand and resolving all reasonable doubt in favor of the Appellant, the Board finds the it is at least as likely as not the Veteran was exposed to herbicide agents while on active duty in Thailand.  Moreover, as noted above, the Board has previously determined that one of the conditions that materially contributed to the Veteran's death was ischemic heart disease for VA purposes; and ischemic heart disease is one of the conditions presumptively associated with exposure to herbicide agents under 38 C.F.R. §§ 3.307, 3.309(e).  Consequently, the Board must conclude that service connection is warranted for the cause of the Veteran's death.



ORDER

Service connection for the cause of the Veteran's death is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


